Citation Nr: 0738497	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
service connection for psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he has a psychiatric 
disability that was aggravated by service.  Although no 
psychiatric disability was noted at service entry, the record 
contains private treatment records showing that the veteran 
was seen for psychiatric problems from June to November 1999.

The record shows that the veteran has been unemployed since 
his discharge from service.  As the RO noted in the September 
2005 Supplemental Statement of the Case (SSOC), the Social 
Security Administration (SSA) awarded him disability benefits 
due to his psychiatric condition effective September 15, 
2003, which is consistent with his report of a worsening of 
the disability during service.

The post-service evidence, dated since September 2003, 
discloses that the veteran has been diagnosed as having 
numerous Axis I psychiatric disabilities, including partner 
relationship problem (marital discord); generalized anxiety 
disorder; major depressive disorder; anxiety; dysthymic 
disorder, adjustment disorder; insomnia; and post-traumatic 
stress disorder (PTSD).  

The RO points out that the service medical records are 
negative for complaint or treatment of psychiatric problems.  
In his Substantive Appeal, however, the veteran indicated 
that he had received treatment at Bennett Health Clinic at 
Fort Hood, Texas.  He also reported receiving care from 
"different chaplains and family life chaplains" during 
service.  The claims folder also shows that the veteran was 
receiving regular VA care for his psychiatric problems but no 
records, dated since July 2004, have been associated with the 
claims folder.  An attempt to obtain these records should be 
made.

After all pertinent records have been obtained, the veteran 
must be afforded an appropriate VA psychiatric examination to 
determine whether he has a psychiatric disability that is 
related to or was aggravated during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), or other agency as appropriate, 
to obtain any outstanding mental 
hygiene records relating to the 
veteran's treatment at Bennett Health 
Clinic at Fort Hood, Texas where the 
veteran apparently served from December 
1999 to November 2002.  

2.  The AMC should obtain any pertinent 
medical records from the El Paso, 
Texas, and Jackson, Mississippi, VA 
Medical Centers, dated since July 2004.

3.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that any psychiatric 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a psychiatric disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  If the 
examiner diagnoses the veteran as 
having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the veteran's report of a continuity of 
psychiatric symptoms since service.  
The rationale for all opinions 
expressed should be provided.

4.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the veteran a SSOC and 
provide him with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

